Exhibit 10.20.1

UNIFIED WESTERN GROCERS, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of                     
by and between UNIFIED WESTERN GROCERS, INC., a California corporation (the
“Company”), and                      (“Indemnitee”).

RECITALS

A. The Company believes that it is essential to its best interest to attract and
retain highly capable persons to serve as directors, officers and other agents
of the Company.

B. The Company and Indemnitee recognize the increased risk of litigation and
other claims being asserted against directors, officers and other agents of
corporations.

C. In recognition of the need for substantial protection against personal
liability to attract and retain the services of qualified individuals, such as
Indemnitee, to serve as directors, officers and other agents of the Company and
to induce Indemnitee to provide or continue to provide services to the Company
as a director, officer or other agent, the Company wishes to provide in this
Agreement for the indemnification of and the advancement of expenses to
Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement.

IN CONSIDERATION of the foregoing and of Indemnitee’s providing or continuing to
provide services to the Company directly or at its request with another
enterprise, the parties agree as follows:

1. Indemnification.

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company) (i) by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, or any subsidiary of the Company, or
(ii) by reason of the fact that Indemnitee is or was serving at the request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
(but only if such settlement is approved in advance by the Company) actually and
reasonably incurred by Indemnitee in connection with such action or proceeding
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful. The termination of any action or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that (i) Indemnitee did not act in
good faith, (ii) Indemnitee did not act in a manner which Indemnitee reasonably
believed to be in the best interests of the Company, or (iii) with respect to
any criminal action or proceeding, Indemnitee had no reasonable cause to believe
that Indemnitee’s conduct was unlawful.

 

-1-



--------------------------------------------------------------------------------

(b) Proceedings By or in the Right of the Company. To the fullest extent
permitted by law, the Company shall indemnify Indemnitee if Indemnitee was or is
a party or is threatened to be made a party to any threatened, pending or
completed action or proceeding by or in the right of the Company or any
subsidiary of the Company to procure a judgment in its favor (i) by reason of
the fact that Indemnitee is or was a director, officer, employee or agent of the
Company, or any subsidiary of the Company, or (ii) by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against expenses (including attorneys’ fees) and,
amounts paid in settlement, in each case to the extent actually and reasonably
incurred by Indemnitee in connection with the defense or settlement of such
action or proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company and
its shareholders, except that no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company in the performance of Indemnitee’s duty to the Company and
its shareholders unless and only to the extent that the court in which such
action or proceeding is or was pending shall determine upon application that, in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for expenses and then only to the extent that the court
shall determine.

2. Indemnification Procedure and Determination.

(a) Advancement of Expenses. The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action or proceeding referenced in Section 1(a) or
(b) hereof (but not amounts actually paid in settlement of any such action or
proceeding). Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Company as authorized hereby. The advances
to be made hereunder shall be paid by the Company to Indemnitee within twenty
(20) days following delivery of a written request (together with the copies of
invoices presented to Indemnitee for such expenses) therefor by Indemnitee to
the Company.

(b) Notice and Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be directed to the Chief Executive Officer of the Company
at the address shown on the signature page of this Agreement (or such other
address as the Company shall designate in writing to Indemnitee). Notice shall
be deemed received three business days after the date postmarked if sent by
domestic certified or registered mail, properly addressed; otherwise notice
shall be deemed received when such notice shall actually be received by the
Company. In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within lndemnitee’s
power. The Chief Executive Officer of the Company shall, promptly upon receipt
of any such request for indemnification, advise the Board of Directors of the
Company in writing that Indemnitee has requested indemnification.

 

-2-



--------------------------------------------------------------------------------

(c) Determination of Right to Indemnity. Upon receipt of a written request by
Indemnitee for indemnification pursuant to Section 2(b), the Company shall
determine by any of the methods set forth in Section 317 of the California
General Corporation Law whether Indemnitee has met the applicable standards of
conduct which make it permissible under applicable law to indemnify Indemnitee.
Any indemnification provided for in Section 2 shall be made no later than
forty-five (45) days after receipt of the written request of Indemnitee. If a
claim under this Agreement, under any statute, or under any provision of the
Company’s Articles of Incorporation or Bylaws providing for indemnification, is
not paid in full by the Company within forty-five (45) days after a written
request for payment thereof has first been received by the Company, Indemnitee
may, but need not, at any time thereafter bring an action against the Company to
recover the unpaid amount of the claim and, subject to Section 13 of this
Agreement, Indemnitee shall also be entitled to be paid for the expenses
(including attorneys’ fees) reasonably incurred of bringing such action. It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in connection with any action or proceeding in
advance of its final disposition) that Indemnitee has not met the standards of
conduct which make it permissible under applicable law for the Company to
indemnify Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Company, and Indemnitee shall be entitled to receive
interim payments of expenses pursuant to Subsection 2(a) unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists.

It is the parties’ intention that if the Company contests Indemnitee’s right to
indemnification, the question of Indemnitee’s right to indemnification shall be
for the court to decide, and neither the failure of the Company (including its
Board of Directors, any committee or subgroup of the Board of Directors,
independent legal counsel, or its shareholders) to have made a determination
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination by the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its shareholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) hereof, be Company has director and officer liability
insurance in effect; the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. The obligation of the Company to indemnify the Indemnitee under
this Agreement shall be secondary, and all applicable director and officer
liability insurance shall be primary.

(e) Selection of Counsel. In the event the Company shall be obligated under any
provision of this Agreement to indemnify Indemnitee or to pay the expenses of
any proceeding against Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to Indemnitee of written notice of its election so to do. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for

 

-3-



--------------------------------------------------------------------------------

any fees of counsel subsequently incurred by Indemnitee with respect to the same
proceeding, provided that (i) Indemnitee shall have the right to employ his
counsel in any such proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized in writing by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, then the reasonable fees and expenses of
Indemnitee counsel shall be at the expense of the Company.

(f) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits, in defense of any action or proceeding referred to in
Section 1 of this Agreement or in defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against expenses actually and reasonably
incurred by Indemnitee in connection therewith.

3. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee for acts, omissions or transactions
while acting in the capacity of, or in the course of serving as, a director,
officer or other agent of the Company or any subsidiary of the Company, or as a
director, officer or other agent of another corporation, partnership, joint
venture, trust or other enterprise if Indemnitee is or was serving at the
request of the Company, to the fullest extent permitted by law, notwithstanding
that such indemnification is not specifically authorized by the other provisions
of this Agreement, the Company’s Articles of Incorporation, the Company’s Bylaws
or by statute. In the event of any change, after the date of this Agreement, in
any applicable law, statute or rule which expands the right of a California
corporation to indemnify a member of its board of directors, an officer or other
agent, such changes shall be, ipso facto, within the purview of Indemnitee’s
rights and Company’s obligations, under this Agreement. In the event of any
change in any applicable law, statute or rule which narrows the right of a
California corporation to indemnify a member of its Board of Directors, an
officer or other agent, such changes, to the extent not otherwise required by
such law, statute or rule to be applied to this Agreement shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation, its Bylaws, any agreement, any vote of
shareholders or disinterested directors, the General Corporation Law of the
State of California, or otherwise, both as to action in Indemnitee’s official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in such capacity at the time of any action or
other covered proceeding.

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification or advancement by the Company for some or a
portion of the expenses, judgments, fines or penalties actually or reasonably
incurred by him in the investigation, defense, appeal or settlement of any civil
or criminal action or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify or pay advancements to
Indemnitee for the portion of such expenses, judgments, fines or penalties to
which Indemnitee is entitled.

 

-4-



--------------------------------------------------------------------------------

5. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

6. Directors’ and Officers’ Liability Insurance. The Company in its discretion
may, from time to time, purchase and maintain insurance on behalf of any person
who is a director, officer, employee or other agent against any liability
asserted against such person and incurred by him in such capacity or arising out
of his status as such, whether or not the Company would be required to indemnify
such person against such liability under the provisions of this Agreement.

7. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 7. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Excluded Acts. To indemnify Indemnitee for any acts or omissions or
transactions from which a director may not be relieved of liability under the
California General Corporation Law.

(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 317 of the California General Corporation Law, but such indemnification
or advancement of expenses may be provided by the Company in specific cases if
the Board of Directors has approved the initiation or bringing of such suit; or

(c) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or

 

-5-



--------------------------------------------------------------------------------

(d) Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors’ and
officers’ liability insurance maintained by the Company; or

(e) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation (of Section 16(b) of the Securities Exchange Act of
1934, as amended, or any similar successor statute.

9. Effectiveness of Agreement. To the extent that the indemnification permitted
under the terms of certain provisions of this Agreement exceeds the scope of the
indemnification provided for in the California General Corporation Law, such
provisions shall not be effective unless and until the Company’s Articles of
Incorporation authorize such additional rights of indemnification. In all other
respects, the balance of this Agreement shall be effective as of the date set
forth on the first page and may apply the acts or omissions of Indemnitee which
occurred prior to such date if Indemnitee was an officer, director, employee or
other agent of the Company, or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, at the time such act or omission occurred.

10. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of that payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of any documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

11. Construction of Certain Phrases.

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents, so that if Indemnitee is
or was a director, officer, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

(b) For the purposes of this Agreement, “agent” means any person who is or was a
director, officer, employee or other agent of the Company, or is or was serving
at the request of the Company as a director, officer, employee or agent of
another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise. “Proceeding” means any threatened, pending or completed action
or proceeding, whether civil, criminal and administrative or investigative.

 

-6-



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants, or beneficiaries.

(d) Where used in this Agreement, the masculine gender includes the feminine
gender.

12. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns.

13. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including reasonable attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee material defenses to such
action were made in bad faith or were frivolous.

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of California for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.

16. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance within the laws of the State of California as applied to
contracts between California residents entered into and to be performed entirely
within California.

17. Entire Agreement, Amendment. This Agreement contains the entire integrated
Agreement between the parties hereto concerning the subject matter hereof and
supersedes all prior negotiations, representations or agreements, whether
written or oral, except for the Company’s Articles of Incorporation and Bylaws.
It may be amended only by a written instrument signed by a duly authorized
officer of Company and by Indemnitee.

 

-7-



--------------------------------------------------------------------------------

18. Section Headings. The Section and Subsection headings in this Agreement are
solely for convenience and shall not be considered in its interpretation.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

UNIFIED WESTERN GROCERS, INC.

By:

 

 

Title:

 

 

Address:

 

 

 

AGREED TO AND ACCEPTED: INDEMNITEE:

 

Address:  

 

 

 

 

-8-